Citation Nr: 1758612	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  10-12 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI), claimed as a head injury. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  

INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1967 to January 1970.  This matter comes before the Board of Veterans' Appeals (Board) from June 2005 and March 2009 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In January 2016, the Veteran and spouse testified at a Board Videoconference hearing in Seattle, Washington, before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing has been obtained. 

This case was previously before the Board in January 2017, where the Board remanded the appeal for additional development, to include obtaining an addendum VA medical opinion.  A February 2017 VA addendum opinion has been associated with the record.  As such, the Board finds there has been substantial compliance with the prior Board remand orders with respect to this issue.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  


FINDINGS OF FACT

1.  The Veteran experienced a traumatic brain injury in service. 

2.  The Veteran does not have current TBI residuals. 


CONCLUSION OF LAW

The criteria for service connection for TBI residuals are not met.  38 U.S.C. 
§§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C. §§ 5100, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159 (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).    

With respect to the service connection claim decided herein (TBI residuals), in this case, the RO provided notice to the Veteran in December 2004, prior to the initial adjudication of the claim in June 2006.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and VA and the Veteran's respective duties for obtaining evidence.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the claim, such error was harmless given that service connection for TBI residuals is being denied; hence, no rating or effective date will be assigned with respect to the claimed disability.  For this reason, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek and assist in the procurement of, relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, private treatment records, VA examination reports, a copy of the January 2016 Board hearing transcript, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The Veteran was provided with a VA examination (the reports of which has been associated with the claims file) in July 2016 with a February 2017VA addendum opinion.  The Board finds that the VA examination report and addendum opinion are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiner interviewed the Veteran, including eliciting a history.  The July 2016 VA examiner also provided opinions with supporting rationale.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.      § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Service Connection for TBI Residuals

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Board finds that the weight of the evidence is against a finding that the Veteran has current TBI residuals and/or residuals of an in-service head injury; therefore, it cannot be a "chronic disease" under 38 C.F.R. § 3.309(a) (2017) and the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 (2017) do not apply.  

The Veteran contends that he suffered a head injury during service, and has current TBI residuals.  At the January 2016 Board hearing, the Veteran testified that around 1968 he was in a motor vehicle accident where he injured his head, neck, and face.  The Veteran testified that he slammed his head against the windshield and lost consciousness, and that he has experienced headaches since the accident.  See January 2016 Board hearing transcript.  In a November 2016 statement, the Veteran representative contended that TBI residuals include headaches.   

After review of all the lay and medical evidence of record, the Board finds that the evidence demonstrates a head injury during service.  As noted above, the Veteran has reported an in-service motor vehicle accident where he injured his head.  The Board finds the Veteran's competent lay account of this in-service head injury to be credible.  

The Board next finds that the weight of the evidence is against a finding that the Veteran has current disability of TBI residuals and/or disabling residuals of the in-service head injury.  At the January 1970 service separation physical examination, the Veteran's neurologic system was noted as clinically normal.  On an associated report of medical history, the Veteran denied a history of a head injury and frequent or severe headaches.  A periodic examination report in March 1974 also reflects that the Veteran's neurologic system was noted as clinically normal.  

Various VA and private treatment records reflect a stroke four decades after service, in 2010 and 2013.  A December 2010 VA treatment reflects the Veteran reported memory loss.  The December 2010 VA treatment record also reflects that the Veteran's girlfriend reported noticing "significant" changes as to cognitive functioning after the February 2010 stroke.  

September 2014 private treatment records reflect a history of multiple strokes due to peripheral vascular disease, "especially in the carotid arteries."  The private physician noted a subsequent stroke in 2013.  
The Veteran underwent a VA examination in July 2016.  After considering the in-service head injury, current and past symptoms and treatment, and current examination findings, the VA examiner opined that the Veteran did not meet the criteria for TBI.  The July 2016 VA examiner explained that, while the Veteran sustained, at worst, a mild TBI during service, the in-service TBI had healed without residuals.  The VA examiner opined that the Veteran's cognitive and neurobehavioral conditions are not related to the reported distant TBI because the development of such difficulties in 2010, over 40 years after service, is inconsistent with residuals of the in-service TBI.  The July 2016 VA examiner noted that, while the Veteran has been clinically diagnosed with strokes, the strokes are not related to service or the in-service head injury because the in-service TBI had healed without residuals.  As to headaches, in a February 2017 VA addendum opinion, the July 2016 VA examiner opined that the evidence does not support that the current symptoms of headaches are related to a TBI.  The VA examiner explained that service treatment records did not reflect treatment for headaches, and that any current headaches were unrelated to the remote history of TBI.  The VA examiner also explained that the weight of the medical literature supports that the headaches that the Veteran experiences are common to at least one-half of the population. 

The July 2016 VA examiner reviewed the claims file, interviewed the Veteran, and conducted an examination, in coming to the conclusion that the Veteran's currently reported TBI residuals were not related to active service, to include the in-service TBI.  The VA examiner had the requisite medical expertise to render this opinion and provided a sound rationale for the opinion.  As such, the Board finds the July 2016 VA examination report and the February 2016 VA addendum medical opinion to be highly probative.  In addition, the Veteran's treating private physician has also specifically assessed that the Veteran's strokes are due to peripheral vascular disease.  See September 2014 private treatment records.  

The Veteran and his spouse have contended, throughout the course of this appeal and to health care professionals, that his current cognitive impairment and headaches are related to the in-service TBI.  As lay persons, under the specific facts of this case, the Veteran and his spouse do not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion that the in-service TBI caused the Veteran's current cognitive impairment and headaches four decades later or whether he has any current TBI residuals versus residuals of two post-service strokes.  The question of causation of a neurological or cognitive disorder involves knowledge of a complex and nonvisible body system (neurological system), an understanding of how injury to the neurological system or brain could result in headaches or cognitive impairment decades later, and knowledge of multiple other causes of symptoms of headaches and cognitive impairment, including two post-service strokes, so as to eliminate other etiologies and differentiate these symptoms from non-service-related etiologies.  The etiology of the Veteran's current headaches and cognitive impairment is a complex medical etiological question involving some internal and unseen system processes that are unobservable by the Veteran or spouse, especially in the context of this case because such a medical opinion requires specific medical knowledge and training that the Veteran and spouse have not been shown to possess and requires differentiation from stroke etiology.  For these reasons, the Board finds that, under the specific facts of this case that include over four decades without relevant symptoms and two post-service strokes, the Veteran and spouse are not competent to provide an opinion of nexus between the current symptoms claimed as TBI residuals and the in-service TBI.  

The Board finds that the medical evidence in this case, in particular the July 2016 and February 2017 opinions from the VA physician evaluating the Veteran for TBI, and the September 2014 private physician's opinion, are highly probative to show both that in-service TBI resolved, leaving no residuals, and that the claimed TBI symptoms are due to post-service, non-service-related strokes in 2010 and 2013.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have current TBI residuals.  Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a current disability may include a diagnosis 
at the time the claim was filed or during its pendency).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for claimed TBI residuals is denied.





____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


